[Translation] [MHM Final] Form 4-2 COVER PAGE Filing Document: SECURITIES REGISTRATION STATEMENT To be Filed with: Director of Kanto Local Finance Bureau Filing Date: May 10, 2010 Name of the Registrant: PUTNAM HIGH YIELD ADVANTAGE FUND Name and Official Title of Representative of Jonathan S. Horwitz Fund: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-8222 Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-8222 Phone Number: 03-6212-8316 Name of the Fund Making Public Offering or PUTNAM HIGH YIELD ADVANTAGE FUND Sale of Foreign Investment Fund Securities: Type and Aggregate Amount of Foreign Up to 1.7 billion U.S. dollars (approximately JPY Investment Fund Securities to be Publicly 152 billion) for Class M Shares Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 89.43 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on February 26, 2010). Places where a copy of this Securities Not applicable. Registration Statement is available for Public Inspection: A09352387/1.0/08 May 2008 PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM HIGH YIELD ADVANTAGE FUND (hereinafter referred to as the "Fund") 2. NATURE OF FOREIGN Six classes of shares (Class A shares, Class B shares, INVESTMENT FUND SECU- Class C shares, Class M shares, Class R shares, and RITIES CERTIFICATES: Class Y shares). Registered shares of beneficial interest without par value. In Japan, only Class M shares (hereinafter referred to as the "Shares") are publicly offered. No rating has been acquired. 3. NUMBER OF SHARES TO Up to 1.7 million U.S. dollars (approximately JPY 152 BE OFFERED FOR SALE billion) for Class M Shares (IN JAPAN) Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 89.43 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on February 26, 2010). Note 2: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the "total column" is not equal to the aggregate amount. Also, translation into yen is calculated by multiplying the corresponding dollar amount by the conversion rate specified and rounded when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund. Note: A "Fund Business Day" means a day on which the New York Stock Exchange is open for business. 5. SALES CHARGE: Sales charge (in Japan) is 3.4125% (3.25% after deduction of tax) of the Subscription Amount. 6. MINIMUM AMOUNT OR Shares may be purchased in a minimum amount of 100 NUMBER OF SHARES shares and in integral multiples of 10 shares. FOR SUBSCRIPTION: 7. PERIOD OF SUBSCRIPTION: From: May 11, 2010 (Tuesday) To: May 10, 2011 (Tuesday) Provided that the subscription is handled only on a Fund Business Day and a business day when financial institutions are open for business in Japan. 8. PLACE OF SUBSCRIPTION: Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. (hereinafter referred to as "MUMS" or the "Distributor") 4-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned Distributor. Mitsubishi UFJ Securities Co, Ltd. changed its trade name to "Mitsubishi UFJ Morgan Stanley Securities Co., Ltd." on May 1, 2010. 9. DATE AND PLACE Investors shall pay the Issue Price and Sales Charge to OF PAYMENT: MUMS within 4 business days in Japan from the day when MUMS confirms the execution of the order (the "Trade Day"). The total issue price will be transferred by MUMS to the account of the Fund at Putnam Retail Management Limited Partnership (hereinafter referred to as the 1 "Underwriter"), within 4 Fund Business Days (hereinafter referred to as "Payment Date") from (and including) the
